DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 7/16/2021 electing claims 1-20 and 40.  Claims 21-39, 41 and 42 have been withdrawn.  Accordingly, claims 1-42 are currently pending of which claims 1-20 and 40 are examined below. This communication is the first action on the merits (FAOM).

Election/Restrictions
Applicants’ election without traverse of Invention I, claims 1-20 and 40 in the reply filed on 7/16/2021 is acknowledged.  Accordingly, claims 1-20 and 40 are examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Dependent claims 2-20 and 40 are objected to for the following informality.  Specifically, each claim dependency should be followed by a comma.  For example, claim 2 should be amended to “the method of claim 1, wherein …” The rest of the dependent claims should also be amended in a similar fashion.  Moreover, it appears that “said” and “the” have been used throughout the claims randomly.  It is recommended to replace “said” with “the” for the sake of consistency with the rest of the claims.


Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, with respect to independent claim 1, the following antecedent support issues should be corrected:
The limitation “the operation” in the recitation “estimating the operation of an aircraft at an airport” lacks antecedent support;
The limitation “providing at an airport” should be replaced with --providing at the airport-- to correct the antecedent support issue;
The limitation “a computer having memory” should be replaced with --a computer having a memory-- to correct the antecedent support issue;
The limitation “the computer in memory” should be replaced with --a computer in the memory-- to correct the antecedent support issue;

The limitations “determining from the first data the likelihood of the first aircraft landing at the airport” should be replaced with --determining from the first radio data the likelihood of the first flying aircraft landing at the airport-- to correct the antecedent support issues; and
the memory that the first flying aircraft has landed at the airport based on said determining -- to correct the antecedent support issues.
In view of the above, dependent claims 2-20 and 40 are also rejected as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.
Dependent claims are also replete with antecedent support issues as follows:
With respect to claim 2, the limitations “wherein the first radio data includes the pressure altitude of the first aircraft and said determining includes correcting the pressure altitude by the barometric pressure of the airport” should be replaced with --wherein the first radio data includes [[the]] a pressure altitude of the first flying aircraft and said determining includes correcting the pressure altitude by [[the]] a barometric pressure of the airport-- to correct the antecedent support issue;
With respect to claim 3, the limitations “wherein the first radio data is a time sequence of data and said determining includes calculating the glide slope of the first aircraft” should be replaced with --wherein the first radio data is a time sequence of data and said determining includes calculating [[the]] a glide slope of the first flying aircraft-- to correct the antecedent support issue;
With respect to claim 4, the limitations “wherein the radio data does not include the altitude of the aircraft” should be replaced with --wherein the first radio data does not include [[the]] an altitude of the first flying aircraft-- to correct the antecedent support issue;
a transponder of …-- to correct the antecedent support issue;
With respect to claim 6, the limitations “the second data” should be replaced with --the second radio data-- to correct the antecedent support issue;
With respect to claim 7, the limitations “the fading” should be replaced with --a fading-- to correct the antecedent support issue;
With respect to claim 8, the limitations “the Doppler shift” should be replaced with --a Doppler shift-- to correct the antecedent support issue;
With respect to claim 9, the limitations “the altitude” should be replaced with --an altitude-- to correct the antecedent support issue; and
With respect to claim 10, the limitations “wherein the memory includes a model of the airspace above the airport and said determining includes comparing the estimated altitude of the first aircraft to the model” should be replaced with --wherein the memory includes a model of [[the]] an airspace above the airport and said determining includes comparing the estimated altitude of the first aircraft to the model-- to correct the antecedent support issue.
Other dependent claims 11-12 and 40 should also be amended in a similar fashion to correct the antecedent support issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 1 is directed toward a method. Therefore, it can be seen that it falls within one of the four statutory categories of invention.  However, the claim clearly does not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1 is directed to an abstract idea of collecting and logging aircraft operation data.  More specifically, it includes various data gathering steps, such as receiving data, determining a likelihood of landing, and automatic logging of landing; which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
The abstract idea in Applicant’s claims appear to be implemented on a generic computer though not expressly recited. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Dependent claims 2-20 and 40 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  A particularly claimed abstract idea (in this case, particularly claiming the type of data obtained and compared) does not make an abstract idea less abstract (limitations drawn to the abstract idea are not significantly more than the abstract idea itself). Therefore, claims 2-20 and 40 are also rejected under 35 U.S.C. § 101 as well. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-17, 20 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 6,173,159, hereinafter “Wright” included in the IDS dated 8/15/2019) in view of Conner et al. (US 2005/0128129, hereinafter “Conner” included in the IDS dated 8/15/2019).
With respect to claim 1, Wright discloses a method for estimating the operation of an aircraft at an airport (abstract, “retrievable record of the flight performance of an aircraft” and “airport based spread spectrum transceiver”), comprising: 
providing at an airport an antenna (Fig. 8, omni-directional ground antenna 48) having an input adapted and configured for receiving a radio signal and an output in electrical communication with a computer having memory (Column 5, Lines 1-10);
receiving first radio data from a transponder of a first flying aircraft (Column 4, Lines 66-67 and Column 5, Lines 1-10) and automatically logging by the computer in memory that the first aircraft has landed at the airport (Column 5, Lines 1-10, “transmitter that is operative after the aircraft completes its flight and lands at an airport … airport based wideband spread spectrum transceiver includes a receiver that receives the wideband spread spectrum communication signal from the aircraft and demodulates the signal to obtain the flight performance data”).
Wright in that it also includes determining from the first data the likelihood of the first aircraft landing at the airport; and subsequently logging the landing as Wright does not explicitly show this feature.  However, Conner, in the same field of invention, clearly teaches this limitation (¶¶ 36 and 163-167, via Imminent Landing Situational Awareness or ILSA).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Conner into the invention of Wright in order to further ascertain the likelihood of landing at a particular airport so as to improve the situational awareness as well as better appropriation of resources ahead of aircraft landing (see ¶¶ 2 and 3 of Conner).
With respect to claim 4, Wright does not exclude the altitude of the aircraft as the radio data.  However, this is merely an obvious matter of design choice (see, for example, MPEP §2144.04).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have not included altitude as the radio data when other parameters (e.g. attitude or slope, etc.) may have been of higher priority thus focusing on more relevant parameters resulting in saving bandwidth.
With respect to claim 5, Wright further discloses receiving second radio data from the transponder of a second flying aircraft, and said determining includes correcting the first radio data with the second radio data (Fig. 6 and Column 6, Lines 13-23, multiple airplanes spaced 10 miles apart acting as repeaters thus correcting the data).
With respect to claim 6, Wright does not expressly disclose wherein the second data is from one of a Mode S ES or UAT transponder.  However, this is merely a matter of design choice well within ordinary skill in the art.  See, for example, ¶ 102 of US 2012/0245836 to White et al. (included in the IDS dated 8/15/2019).  It would have been obvious to a person of 
With respect to claim 7, Wright further discloses wherein said correcting includes calculating the fading of the second radio signal (Column 19, Lines 63-67).
With respect to claim 8, Wright further discloses wherein said correcting includes calculating the Doppler shift of the second radio signal (Column 19, Lines 50-55).
With respect to claim 9, Wright further discloses estimating the altitude of the first aircraft during said determining (Column 12, Lines 2-5).
With respect to claim 10, Wright does not expressly disclose wherein the memory includes a model of the airspace above the airport and said determining includes comparing the estimated altitude of the first aircraft to the model.  However, Connor teaches this limitation (¶ 166, first and second altitudes).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Connor into the invention of Wright in order to further improve landing likelihood determination by relying upon the airspace predesignated altitudes (i.e. HHIGH and HLOW) and comparing the instantaneous altitudes to them.
With respect to claim 11, Wright further discloses preventing another said logging of the first aircraft after said logging unless said comparing indicates that the first aircraft has left the airspace (Column 3, Lines 40-44, “after the aircraft lands at an airport at completion of the flight, the flight performance data is downloaded to an airport based spread spectrum transceiver …” implying that no more data is logged after landing and it is only resumed after another take off).
Wright does not disclose estimating the glide slope of the first aircraft during said determining.  However, Connor teaches this limitation (¶ 44 and ¶ 53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Connor into the invention of Wright in order to further improve landing likelihood determination by relying upon gliding slope as a measure of imminent landing.
With respect to claim 13, Wright does not disclose wherein said determining uses the estimated glide slope.  However, Connor teaches this limitation (¶ 44 and ¶ 53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Connor into the invention of Wright in order to further improve landing likelihood determination by relying upon gliding slope as a measure of imminent landing.
With respect to claim 14, Wright does not disclose estimating the heading of the first aircraft during said determining.  However, Connor teaches this limitation (e.g. Figs. 2-4 and ¶ 40).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Connor into the invention of Wright in order to further improve landing likelihood determination by relying upon heading as a measure of imminent landing.
With respect to claim 15, Wright does not disclose herein the memory includes a model of the geometric orientation of a runway of the airport and said determining includes comparing the estimated heading of the first aircraft to the orientation of the runway.  However, Connor teaches this limitation (e.g. Figs. 2-4).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings Connor into the invention of Wright in order to further improve landing likelihood determination by relying upon heading and runway orientation as a measure of imminent landing.
With respect to claim 16, Wright further discloses wherein said logging includes at least one of the ICAO ID or the tail number of the first aircraft (abstract, “transmitter transmits flight navigation database files to the aircraft over a second spread spectrum communication signal based on a unique tail number identifier” and Column 8, lines 25-27, “a report can be generated …including tail number”).
With respect to claim 17, Wright does not expressly disclose wherein the transponder is one of a Mode C or Mode S short-squitter (SS) transponder.  However, this is merely a matter of design choice well within ordinary skill in the art.  See, for example, ¶ 102 of US 2012/0245836 to White et al. (included in the IDS dated 8/15/2019).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have chosen any one of the modes described above in order to have a secure line of communication with less interference.  
With respect to claim 20, Wright does not expressly disclose wherein the transponder is a Mode S short-squitter (SS) transponder.  However, this is merely a matter of design choice well within ordinary skill in the art.  See, for example, Column 1, Lines 18-25 of US 7,471,235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have chosen any one of the modes described above in order to have a secure line of communication with less interference.
With respect to claim 40, Wright further discloses receiving second radio data from a transponder of a second aircraft parked at the airport; determining from the second radio data the (Column 10, Lines 59-65).
Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Conner and in further view of Smith et al. (US 2008/0036659, hereinafter “Smith” included in the IDS dated 8/15/2019).
With respect to claim 2, Wright further discloses wherein the first radio data includes the altitude of the first aircraft (Column 12, Lines 2-5), but does not disclose the pressure altitude of the first aircraft and said determining includes correcting the pressure altitude by the barometric pressure of the airport.  However, Smith, in the same field of invention, clearly teaches this limitation (¶¶ 35 and 118).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Smith into the invention of Wright in order to further improve the altitude determination, and consequently landing likelihood determination, by improving the measurement accuracy.
With respect to claim 3, Wright further discloses wherein the first radio data is a time sequence of data (Column 9, Lines 14-17), but does not disclose that said determining includes calculating the glide slope of the first aircraft.  However, Connor teaches this limitation (¶ 44 and ¶ 53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Connor into the invention of Wright in order to further improve landing likelihood determination by relying upon gliding slope as a measure of imminent landing.
With respect to claim 19, Wright does not expressly disclose wherein the transponder is a Mode C transponder.  However, this is merely a matter of design choice well within ordinary Smith teaches this limitation (¶¶ 115).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Smith into the invention of Wright in order to have chosen any one of the common communication modes in order to have a secure line of communication with less interference. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Conner and in further view of Gouillou et al. (US 2017/0047983, hereinafter “Gouillou” included in the IDS dated 8/15/2019).
With respect to claim 18, Wright does not disclose wherein the computer is a software defined radio (SDR) including a receiver that receives the radio signal and provides a corresponding analog signal to said SDR.  However, Gouillou, in the same field of invention, clearly teaches this limitation (¶ 36).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gouillou into the invention of Wright in order to have chosen any one of the commonly used radio receivers to have a secure line of communication with less interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669